Frankum, Judge.
The judgment of this court in Byington v. State, 106 Ga. App. 247 (126 SE2d 698), has been reversed by the Supreme Court, and, in so doing, that court held: “The indictment charged the defendant with no violation of a public law. The holding of the Court of Appeals to the contrary and the defendant’s conviction are accordingly reversed.” Byington v. State, 218 Ga. 440 (128 SE2d 329). Therefore, the said judgment of this court is hereby vacated and set aside, and the judgment of the trial court overruling the defendant’s demurrer to the indictment is reversed in accordance with the judgment of the Supreme Court.

Judgment reversed.


Nichols, P. J., and Jordan, J., concur.